JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                  NO. 01-14-00994-CR

                     CHRISTOPHER PAUL SANCHEZ, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

     Appeal from the 176th District Court of Harris County. (Tr. Ct. No. 1414928).

      The cause heard today by the Court is an appeal from the indictment in cause
number 1414928. After inspecting the record of the court below, it is the opinion of this
Court that it has no jurisdiction over the appeal.      It is therefore CONSIDERED,
ADJUDGED, and ORDERED that the appeal be dismissed.

The Court orders that this decision be certified below for observance.

Judgment rendered January 22, 2015.

Per curiam opinion delivered by panel consisting of Chief Justice Radack and Justices
Bland and Huddle.